Title: Appointment of a Commissioner of the Provision Law, 8 October 1780
From: Jefferson, Thomas
To: Commissioner of the Provision Law



Sir
Virginia in Council Octo: 8. 1780.

You are hereby appointed a Commissioner under the act for procuring a supply of provisions and other necessaries for the use of the army, but restrained specially to the procuring the articles enumerated in the said act, and live cattle for the subsistance of the continental regiment of guards marching to the barracks in Albemarle and again to march from there shou’d they be found unnecessary at the barracks. You are in the first instance if it can be done with any convenience to call on the Continental commissaries, or on the commissioners of the same provision law appointed in each county thro’ which the said regiment is to march, to furnish provisions for their subsistance during their stay at any place within this state, or on their march thro’ the same. Your receipt to such commissioners shall be to them a good voucher for the delivery of any articles you shall call on them for, notwithstanding any former orders we may have given to deliver them otherwise. If neither the said commissioners nor commissaries can furnish you with subsistance you are in that case to exercise the powers hereby given you. When you shall have fully executed this commission or your attendance on the troops for the purposes thereof or this commission shall be dispensed with by any officer having authority so to do, this commission is to determine, and you are to transmit to me by safe conveyances, duplicate Lists of all the certificates or receipts you shall have given for articles hereby submitted to your seizure, specifying the name of the [owner,] the article seized, the price to be paid, and the date of the Certificate. That you may be informed of the manner in which you are to proceed in the execution of this commission you will receive herewith a copy of the provision law, and an extract from another act, relative to the particular article of live stock.
I am sir, Your humble servant,

Tho: Jefferson

